Citation Nr: 0325871	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  02-01 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
arthritis of the left great toe with callus formation, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina. 

In April 2002 the veteran provided testimony at a personal 
hearing before an RO hearing officer.  A transcript of the 
hearing is of record.


REMAND

In April 2002, the veteran claimed entitlement to service 
connection for additional disabilities, including additional 
disability of his left foot.  Thereafter, the RO granted 
service connection for disabilities of the veteran's left 
ankle, left knee and low back, but failed to adjudicate the 
issue of entitlement to service connection for additional 
disability of the left foot.  The grant of service connection 
for additional disability of the veteran's left foot could 
have a favorable impact on the claim for an increased 
evaluation.  Therefore, the service connection issue should 
be addressed by the RO before the Board decides the 
evaluation issue on appeal.

The Board is also of the opinion that the veteran should be 
provided a new letter providing the notice required under 
38 U.S.C.A. § 5103(a) (West 2002) and properly informing him 
of the time limit for the submission of additional evidence 
and information in view of the decision of the U. S. Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America, et al. v. Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010, (Fed Cir., Sep. 22, 2003).  

Moreover, the Board is of the opinion that another VA 
examination is required to comply with VA's duty to assist 
the veteran in the development of the facts pertinent to his 
claims.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With respect to the claim on appeal 
and the claim for service connection for 
additional disability of the left foot, 
the RO should send the appellant a letter 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The appellant should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within one year of the date of the RO's 
letter and that he should inform the RO 
if he desires to waive the one-year 
period for response.

2.  The RO should attempt to obtain all 
pertinent evidence identified but not 
provided by the appellant.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, the 
RO should so inform the appellant and his 
representative, and request them to 
provide a copy of such records.

3.  When all indicated record development 
is completed, the RO should arrange for 
the veteran to be afforded an examination 
by a podiatrist for the purposes of 
determining the nature and extent of all 
impairment due to the service-connected 
disability of the left great toe and 
determining the nature, extent and 
etiology of any other currently present 
disorders of the veteran's left foot, to 
include pes planus.  

The claims folder must be made available 
to and reviewed by the examiner, and any 
indicated studies should be performed.

With respect to each currently present 
disorder of the veteran's left foot 
(other than the service-connected great 
toe disability), the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the disorder 
is etiologically related to the veteran's 
military service or was caused or 
chronically worsened by the service-
connected disability of the left great 
toe.  

To the extent possible, the examiner 
should distinguish the manifestations of 
the service-connected disability from 
those of any other left foot disorder 
present

The complete rational for all opinions 
expressed should be provided.

4.  Then, the RO should undertake any 
other indicated development and 
adjudicate the veteran's claim for 
service connection for additional 
disability of the left foot.  The veteran 
should be informed of the decision and 
his appellate rights with respect to the 
decision.

5.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the 
appellant's satisfaction, the RO should 
issue to the appellant and his 
representative a supplemental statement 
of the case and afford them the 
appropriate opportunity for response.

Thereafter, the case should be returned to the Board for 
further appellate action.  All issues properly in appellate 
status should be returned to the Board at the same time.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The appellant need take no action until otherwise notified, 
but he may furnish additional evidence and argument during 
the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski , 3 Vet. App. 129, 141 (1992).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


